Exhibit 10.3
ENTERTAINMENT PROPERTIES TRUST
2007 EQUITY INCENTIVE PLAN
Restricted Share Unit Agreement

          Date of Grant:                                           , 2009      
          Number of Restricted Share Units Granted:  
                                         (                    )

               This Agreement dated                     , 2009, is made by and
between Entertainment Properties Trust, a Maryland real estate investment trust
(the “Company”), and                                          (“Participant”).
RECITALS:
               A. Effective May 9, 2007, the Company’s shareholders approved the
Entertainment Properties Trust 2007 Equity Incentive Plan (the “Plan”) pursuant
to which the Company may, from time to time, grant Restricted Share Units to
eligible non-Employee trustees of the Company.
               B. Participant is a non-Employee trustee of the Company and the
Company desires to encourage him to own equity in the Company and to give him
added incentive to advance the interests of the Company, and desires to grant
Participant Restricted Share Units of the Company under the terms and conditions
established by the Committee.
AGREEMENT:
               In consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt of which is hereby
acknowledged, the parties agree as follows:
               1. Incorporation of Plan. All provisions of this Agreement and
the rights of Participant hereunder are subject in all respects to the
provisions of the Plan and the powers of the Committee therein provided.
Capitalized terms used in this Agreement but not defined shall have the meaning
set forth in the Plan.
               2. Grant of RSUs. Subject to the conditions and restrictions set
forth in this Agreement and in the Plan, the Company hereby grants and awards to
Participant and credits to a separate account maintained on the books of the
Company (the “Account”) that number of RSUs identified above opposite the
heading “Number of Restricted Share Units Granted” (the “RSUs”). On any date,
the value of each RSU shall be equal to the Fair Market Value of a common share
of beneficial ownership of the Company (a “Share”). All amounts credited to
Participant’s Account under this Agreement shall continue for all purposes to be
a part of the general assets of the Company. Participant’s interest in the
Account shall make Participant only a general, unsecured creditor of the
Company. The rights of Participant with respect to the RSUs shall remain
forfeitable at all times prior to the date on which such rights become vested
(the “Vesting Date,” as defined below).
               3. Vesting Date. Subject to any exceptions set forth in this
Agreement or in the Plan, the Vesting Date for the RSUs shall be the earlier of
(a) the close of business on the day preceding the first

 



--------------------------------------------------------------------------------



 



annual meeting of shareholders after the Date of Grant, or (b) a Change of
Control. Vesting of the RSUs shall be subject to acceleration as provided in the
Plan.
               4. Cancellation of RSUs. Unless otherwise provided below, if
Participant ceases to be a Service Provider (a “Termination of Service”) of the
Company prior to the Vesting Date, Participant shall thereupon immediately
forfeit any and all unvested RSUs, and the full ownership of such RSUs shall
thereupon revert to the Company. Upon such forfeiture, Participant shall have no
further rights under this Agreement.
               5. Settlement of Vested RSUs. Upon vesting of the RSUs, the
Participant (or such other person entitled to receive payment pursuant to this
Agreement and the Plan) shall become entitled to receive from the Company a
number of Shares equal to the aggregate number of vested RSUs credited to
Participant’s Account as of such date, payable at the times set forth in Annex A
hereto. The Committee, in its sole discretion, may pay Participant an amount of
cash equal to the Fair Market Value of the vested RSUs in lieu of issuing Shares
or may pay Participant any combination of cash and Shares.
               6. Dividends Rights. The Participant shall receive dividend
rights in respect of any vested and unvested RSUs covered by this Agreement
payable at the time of any payment of dividends to stockholders on Shares. The
amount of any such dividend right shall equal the amount that would be payable
to the Participant as a shareholder in respect of a number of Shares equal to
the number of RSUs then credited to Participant’s Account hereunder.
               7. Titles. Titles are provided herein for convenience only and
are not to serve as a basis for interpretation or construction of this
Agreement.
               8. Amendment. This Agreement may be amended only by a writing
executed by the parties hereto which specifically states that it is amending
this Agreement.
               9. Governing Law. The laws of the State of Maryland will govern
the interpretation, validity and performance of this Agreement regardless of the
law that might be applied under principles of conflicts of laws.
               10. Binding Effect. Except as expressly stated herein to the
contrary, this Agreement will be binding upon and inure to the benefit of the
respective heirs, legal representatives, successors and assigns of the parties
hereto.

2



--------------------------------------------------------------------------------



 



                      This Agreement has been executed and delivered by the
parties hereto.    
 
                    The Company:       Participant:    
 
                    Entertainment Properties Trust            
 
                   
By:
                                 
 
                   
 
  Name:                                  
 
                   
 
  Title:           Address of Participant:    
 
     
 
           
 
                   
 
             
 
   
 
                   
 
             
 
   

3



--------------------------------------------------------------------------------



 



ANNEX A
Payment Schedule
          Subject to vesting as provided in Section 3 thereof, payment pursuant
to Section 5 of this Restricted Share Unit Agreement and the Plan) shall become
entitled to receive from the Company a number of Shares equal to the aggregate
number of vested RSUs credited to Participant’s Account as indicated below
(please check the desired option):

         
o
  100% of the Shares payable upon Termination of Service.    
 
       
o
  Shares payable as follows:    
 
       
 
  (a) 33% of the Shares on the first anniversary of the Date of Grant,      
 
  (b) 33% of the Shares on the second anniversary of the Date of Grant, and    
      (c) 34% of the Shares, constituting the balance of Shares, on the third
anniversary of the Date of Grant.
 
       
o
  Payable as follows:    
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       

         
 
  Participant:    
 
       
 
 
 
   

4